         Case 1:16-cr-00505-NRB Document 222 Filed 04/21/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------X
 UNITED STATES OF AMERICA,

              - against -                                    ORDER

                                                   S2 16 Cr. 505-05 (NRB)
 COREY ROPER,

                Defendant.
 ----------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

     This Court filed its Memorandum and Order denying Corey

Roper’s application for compassionate release on April 5, 2021.

ECF No.      219.    Thereafter, on April 20, 2021, we received an

additional submission from Mr. Roper styled as a reply to the

government’s opposition.        ECF No. 221.     Under the circumstances,

we will treat Mr. Roper’s letter as a motion for reconsideration.

     Having reviewed Mr. Roper’s letter, we discern no basis to

alter our original decision denying his application.                 Further,

insofar as Mr. Roper disputes the content of the letter from

Victim 1 submitted by the government, we assure Mr. Roper that our

decision was based on considerations independent from Victim 1’s

letter.

     SO ORDERED.

Dated:       New York, New York
             April 21, 2021

                                          _____________________________
                                               NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE
      Case 1:16-cr-00505-NRB Document 222 Filed 04/21/21 Page 2 of 2




Defendant (pro se)
Corey Roper

A copy of the foregoing Memorandum and Order has been mailed to:

Corey Roper, #77980-054
Federal Correctional Complex, Terre Haute
P.O. Box 0033
Terre Haute, Indiana 47808-0033




                                    2
